USDC IN/ND case 3:18-cv-00508-RLM-MGG document 20 filed 02/26/21 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ROBERT CLAUDIO,

             Petitioner,

                    v.                     CAUSE NO. 3:18-CV-508-RLM-MGG

 WARDEN,

             Respondent.

                               OPINION AND ORDER

      Robert Claudio, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decisions (WCF-18-02-333, WCF-18-02-334) at the

Westville Correctional Facility in which a disciplinary hearing officer found him

guilty of engaging in an unauthorized financial transaction in violation of Indiana

Department of Correction Offense 220. Following a disciplinary hearing, he was

sanctioned with a loss of sixty days earned credit time and three hundred sixty

days in restrictive housing.

      Mr. Claudio argues that he is entitled to habeas relief because he didn’t

engage in an unauthorized financial transaction but instead engaged in financial

transactions with his cousin to sell pallets of products purchased on eBay and

to purchase gifts for his children. The Warden responds that administrative

records contain enough evidence to show that Mr. Claudio was engaged in a

trafficking operation.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof
       will suffice, so long as the record is not so devoid of evidence that
USDC IN/ND case 3:18-cv-00508-RLM-MGG document 20 filed 02/26/21 page 2 of 5


       the findings of the disciplinary board were without support or
       otherwise arbitrary. Although some evidence is not much, it still
       must point to the accused’s guilt. It is not our province to assess
       the comparative weight of the evidence underlying the disciplinary
       board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

      Departmental policy defines Offense 220 as the “engaging in or possessing

material used for unauthorized financial transactions. This includes, but is not

limited to, the use or possession of identifying information of credit cards, debit

card, or any other card used to complete a financial transaction.” ECF 11-13.

According to departmental policy, inmates are generally prohibited from

engaging in otherwise lawful business activities due to the risk of fraud and

trafficking. Indiana Department of Correction, Policy No. 02-01-116, Offender

Business    Activities,   available   at       https://www.in.gov/idoc/files/02-01-

116_Offender_Business_Activities_5-16-06.pdf.

      The administrative record includes a series of conduct reports describing

four separate telephone calls as follows:

      WCC-18-02-331: On December 9, 2018, at approximately 12:23
      p.m., Offender Claudio made a phone call to 215-678-8148 listed on
      his phone list as Jen Kramer. Offender Claudio asked her if she had
      picked up the 2 ¼ and she said she did. Kramer then asked Claudio
      if he remembered the person she was supposed to give a half to and
      he said yes. Kramer said that they were asking for 1 1/2 and Claudio
      told Kramer no. He said that he had already taken care of 1 of it.
      Claudio also added that more people would be calling her during the
      day.

      WCC-18-02-332: On December 12, 2017 at approximately 3:45
      p.m., Offender Claudio made a phone call to 215-378-8148 listed on
      his phone list as Jen Kramer. Claudio gave her a phone number
      695-077-1411 that number belongs to Kaylie Grace. Claudio told
      Kramer it was for 2. He instructed her to keep 1 1/2 of it because



                                           2
USDC IN/ND case 3:18-cv-00508-RLM-MGG document 20 filed 02/26/21 page 3 of 5


      he wanted her to do something else with it. He told Kramer that she
      could spent 50 of it.

      WCC-18-02-333: On December 8, 2018 at approximately 4:22 p.m.,
      Offender Claudio made a phone call to 215-678-8148 listed on his
      phone list as Jen Kramer. Offender Claudio told Kramer that he had
      given her the wrong phone number for Theresa earlier. Kramer said
      that she spoke with Theresa. Kramer told Theresa Carter that was
      going to do Walmart for $50.00. Claudio then told Kramer she
      shouldn’t say that.

      WCC-18-02-334: On December 6, 2018 at approximately 2:34 p.m.,
      Offender Claudio made a phone call to 215-678-8148 listed on his
      phone list as Jen Kramer. Offender Claudio asked Kramer if the lady
      had called her yet and she said no, she was text instead. Claudio
      said she was going to give Kramer another 3 and she was to send
      1/2 of that to the other number he had given her. Kramer was then
      told she could keep 1/2. Claudio asked Kramer if the other 3 was
      there the previous night when she went to pick it up and she said it
      was.

ECF 9-1; ECF 9-3; ECF 11-1; ECF 11-7.

      In each of these conduct reports, the investigating officer described the

language used in the conversations as “consistent with terminology utilized by

offenders that suggests code for currency.” The administrative record also

includes an investigative report with information indicating that Mr. Claudio was

trafficking. These reports constitute some evidence that Mr. Claudio engaged in

two unauthorized financial actions Therefore, the claim that the hearing officer

lacked sufficient evidence for findings of guilt in WCF-18-02-333 and WCF-18-

02-334 isn’t a basis for habeas relief.

      Mr. Claudio argues that he is entitled to habeas relief because he asked

for the full recordings of his telephone conversations. He contends that the full

recordings of these conversations would show that he engaged in financial

transactions with his cousin to sell pallets of products purchased on eBay and

                                          3
USDC IN/ND case 3:18-cv-00508-RLM-MGG document 20 filed 02/26/21 page 4 of 5


to purchase gifts for his children. “[T]he inmate facing disciplinary proceedings

should be allowed to call witnesses and present documentary evidence.” Wolff v.

McDonnell, 418 U.S. 539, 566 (1974). However, “[p]rison officials must have the

necessary discretion to keep the hearing within reasonable limits and to refuse

to call witnesses that may create a risk of reprisal or undermine authority, as

well as to limit access to other inmates to collect statements or to compile other

documentary evidence.” Id. It’s unclear why the hearing officer denied this

request, but, given the broad scope of the disciplinary offense and the

information contained in the investigative report, the denial of this request

would, at most, amount to harmless error. The claim that Mr. Claudio didn’t get

the full recordings of his conversations is not a basis for habeas relief.

          Mr. Claudio argues that he is entitled to habeas relief because the duration

of the restrictive housing sanction was excessive. “[A] habeas corpus petition

must attack the fact or duration of one’s sentence; if it does not, it does not state

a proper basis for relief under § 2254.” Washington v. Smith, 564 F.3d 1350,

1351 (7th Cir. 2009). Because placement in restrictive housing doesn’t affect the

fact or duration of Mr. Claudio’s sentence, this claim isn’t a basis for habeas

relief.

          Mr. Claudio argues that he is entitled to habeas relief because he didn’t

receive an adequate written explanation of the decision. Generally, State

prisoners must exhaust State court remedies to obtain habeas relief in federal

court. 28 U.S.C. § 2554. However, “Indiana does not provide judicial review of

decisions by prison administrative bodies, so the exhaustion requirement in 28



                                            4
USDC IN/ND case 3:18-cv-00508-RLM-MGG document 20 filed 02/26/21 page 5 of 5


U.S.C. § 2254(b) is satisfied by pursuing all administrative remedies.” Moffat v.

Broyles, 288 F.3d 978, 981-82 (7th Cir. 2002). Mr. Claudio didn’t raise this claim

on administrative appeal. ECF 11-11. Because it is procedurally defaulted, this

claim is not a basis for habeas relief.

      In sum, Mr. Claudio hasn’t shown that he is entitled to habeas relief, and

the habeas petition is denied. If Mr. Claudio wants to appeal this decision, he

doesn’t need a certificate of appealability because he is challenging a prison

disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir.

2009). He can’t proceed in forma pauperis on appeal because the court finds

pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken

in good faith.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment and close this case; and

      (3) DENIES Robert Claudio leave to proceed in forma pauperis on appeal.

      SO ORDERED on February 26, 2021

                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          5
